IN THE
                               TENTH COURT OF APPEALS

                                        No. 10-12-00481-CV

ROBERT TROY MCCLURE,
                                                                         Appellant
    v.

T.D.C.J.,
                                                                         Appellee


                                 From the 12th District Court
                                    Walker County, Texas
                                    Trial Court No. 26040


                                               ORDER


         The Texas Department of Criminal Justice’s motion for extension of time to file

its brief is granted. The brief is filed the date of its receipt, June 11, 2013.

         However, the brief fails to comply with our procedural rules.1 First, the Court

received only the original copy of the brief. An original and five copies of the brief shall



1We recognize that as some courts of appeals have adopted e-filing rules, the disparity and inconsistency
of the rules regarding the number and binding requirements for briefs and appendices has increased.
This has increased the need for appellate practitioners across the State who practice in multiple courts of
appeals to consult the local rules before a brief is tendered for filing. This Court has not yet transitioned
to mandatory e-filing but will do so in the near future. Nevertheless, local rules will still need to be
be filed with the Court. TEX. R. APP. P. 9.3(a)(C); 10TH TEX. APP. [WACO] LOC. R. 12(a).

Second, the appendix was not bound. An appendix must be bound with the brief or

bound separately, depending on whether it contains necessary contents or optional

contents. See TEX. R. APP. P. 9.4(h); 10TH TEX. APP. [WACO] LOC. R. 13.

       Accordingly, the Texas Department of Criminal Justice is ordered to file

additional copies of its brief and bound appendix within 14 days from the date of this

order. The failure to timely provide additional copies of the brief and bound appendix

will result in the Department’s brief being stricken. See TEX. R. APP. P. 38.9(a).




                                              PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; copies ordered
Order issued and filed June 13, 2013




consulted for filing requirements until the Texas Supreme Court adopts state-wide mandatory e-filing
rules.

McClure v. T.D.C.J.                                                                          Page 2